On September 10, 1986, a motion by appellant, Dallas & Mavis Forwarding Co., Inc., for leave to brief the effect of Am. Sub. S.B. No. 307 as enacted was denied; Holmes and C. Brown, JJ., dissenting.
The decision of the court of appeals and the judgment of the trial court are vacated and this cause is remanded to the trial court for further proceedings including consideration of the validity and impact of Am. Sub. S.B. No. 307.
Celebrezze, C.J., Sweeney, Locher, C. Brown, Douglas and Wright, JJ., concur.
Holmes, J., dissents.